Exhibit 10.01
 
Logo [logo.jpg]
 

 
Conn’s, Inc.
 
3295 College Street
 
Beaumont, Texas 77701



 
February 27, 2011


Timothy L. Frank
5010 Eaheart Circle
Beaumont, Texas 77706




Re:           Your Resignation as Chief Executive Officer and President




Dear Tim:


This letter agreement (the “Agreement”) is intended to confirm the details of
your resignation as Chief Executive Officer and President of Conn’s, Inc. and
all of its subsidiaries, affiliates, and related entities (referred to
collectively as the “Company,” “we,” or “our”).  In consideration of the
promises and conditions set forth below, and intending to be legally bound, you
and the Company agree as follows:


1.             Resignation; Continued Employment:  (a) You agree to resign as an
officer and director of the Company effective February 27, 2011 (your
“Resignation Date”).
 
(b)           You will continue to be employed by the Company in a non-executive
capacity on an at-will basis.  You agree to assist the Company in the orderly
transition of your responsibilities, and to perform other services as reasonably
requested by the Company.
 
2.             Return of Company Property:  At any time upon request by the
Company, you agree that you will return to the Company all Company property,
including without limitation, reports, files, memoranda, records, computer
hardware, software, credit cards, door and file keys, computer access codes or
disks and instructional manuals, and that you will not retain any copies,
duplicates, reproductions or excerpts thereof.
 
3.             Compensation and Benefits:  Provided you (a) sign this Agreement,
(b) comply with the terms of this Agreement, including without limitation,
assisting the Company with its transition, and (c) do not resign your
employment, or are not terminated by the Company for cause prior to February 27,
2013, the Company will provide you with the following compensation and other
benefits:
 
 
 

--------------------------------------------------------------------------------

 
Timothy L. Frank
Page 2 of 5

--------------------------------------------------------------------------------

 
(i)             Your annualized salary for the 12 months following your
Resignation Date will be $450,000.00 (less applicable withholding) paid in
accordance with the Company’s standard payroll practices; and
 
(ii)            Your annualize salary for the 12 months following the first
anniversary of your Resignation Date will be $18,000.00 (less applicable
withholding) paid in accordance with the Company’s standard payroll practices;
and
 
(iii)           Notwithstanding any limitations regarding eligibility contained
in the Company’s employee welfare benefit programs (medical, dental, vision, and
other insurance programs available to the Company’s employees), you will be
allowed to continue participation in those benefit programs for up to 24 months
following your Resignation Date.  During this time, the Company will contribute
towards the cost of your coverage at the same level that applies to active
employees of the Company.  The Company’s contributions will be imputed to you as
taxable income.  Your monthly contribution towards the cost of your coverage
will be deducted from the payments referenced in (i) and (ii) above on an
after-tax basis.
 
You acknowledge that the compensation and benefits stated above include
compensation and/or benefits in addition to what you would otherwise be entitled
to receive.  You authorize the Company to deduct from the amounts set forth in
this Paragraph 3 amounts, if any, owed by you to the Company for personal
expenditures charged to the Company or other amounts that you have agreed to pay
to or are contractually obligated to pay the Company.
 
If you accept an offer of employment or to provide other services to a
competitor of the Company at any time following the effective date of this
Agreement and ending 24 months following your Resignation Date, you will forfeit
your right to any payments under this Paragraph 3 and must repay to the Company
any amounts previously paid to you under this Paragraph 3 within 5 business days
following the date you accept employment or are engaged to provide other
services to a competitor.  For purposes of this paragraph, a competitor of the
Company is defined as (y) hhgregg, Inc., and any of hhgregg, Inc.’s subsidiaries
or affiliates, and (z) any retailer that markets appliances, consumer
electronics, lawn and garden products, furniture, or mattresses in any
Metropolitan Statistical Area where the Company maintains a retail store.  You
must notify the Company immediately if you accept an offer or employment or to
provide services to any entity that could be considered a competitor of the
Company.
 
4.             Cooperation: You agree that, upon reasonable notice, you will
make yourself available to the Company regarding any inquiry associated with any
internal investigation or administrative, regulatory, or judicial proceeding. 
You understand and agree that your cooperation may include, but is not limited
to, making yourself available upon reasonable notice for interviews and factual
investigations, appearing at the Company’s request to give testimony without
requiring service of a subpoena or other legal process, meeting with the Company
and/or its attorneys, and providing the Company with pertinent information
and/or relevant documents which are in, or may come into, your possession.  You
further agree that any communications to or by you, whether written, verbal, or
electronic, regarding any dispute or litigation in which the Company is involved
or may become involved with a third party or parties will require you to give
notice to the Company and may not take place outside of the attendance and/or
participation by Company counsel or the Company’s Corporate Counsel.
 
 
 

--------------------------------------------------------------------------------

 
Timothy L. Frank
Page 3 of 5

--------------------------------------------------------------------------------

 
5.             Waiver and Release:  (a) In exchange for the special separation
benefits promised to you in this Agreement, and as a material inducement for
that promise, you hereby WAIVE, RELEASE and FOREVER DISCHARGE the Company and/or
related persons from any and all claims, demands, causes of action, attorneys
fees, rights and liabilities of every kind (whether or not you now know them to
exist) which you ever had, now have or may have against the Company and/or
related persons for any reason any matter, cause or thing whatsoever, through
the date you sign this Agreement including but not limited to, claims arising
out of or related to your employment with the Company.  This WAIVER and RELEASE
includes, but is not limited to, any claim for unlawful discrimination under
Title VII of the Civil Rights Act of 1964, as amended; the Americans with
Disabilities Act of 1990, 42 U.S.C. § 1981; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act of 1993; the Employee
Retirement Income Security Act of 1974; the Civil Rights Act of 1991; the Equal
Pay Act; and any claim under any other federal, state or local constitution,
statute, rule, regulation or ordinance relating to your employment, or for
breach of contract, wrongful discharge, tort or other civil wrong.  To the
fullest extent permitted by law, you PROMISE NOT TO SUE or bring any lawsuit
related to the claims you are waiving by this Agreement against the Company
and/or related persons in the future, individually or as a member of a
class.  You will immediately withdraw with prejudice any such lawsuit that you
have initiated before the Effective Date of this Agreement.  You acknowledge
that although this provision prohibits you from filing or maintaining a lawsuit
concerning claims covered by this Agreement, it does not prohibit you from
lodging a charge or complaint with any governmental agency or participating in a
governmental agency investigation.  Notwithstanding the foregoing, you agree to
waive your right to recover monetary damages in any charge, complaint or lawsuit
filed by you or by anyone else on your behalf.
 
(b)           If you violate this Agreement by bringing or maintaining a lawsuit
contrary to this Paragraph 5, you will pay all costs and expenses of the Company
and/or related persons in defending against such charges, claims or actions
brought by you or on your behalf, including reasonable attorney’s fees, and will
be required to give back, at the Company’s sole discretion, the value of
anything paid by the Company in exchange for this Agreement.  Any such action
permitted to the Company by this paragraph, however, will not affect or impair
any of your obligations under this Agreement, including without limitation, the
release of claims in Paragraph 5(a).
 
(c)           As referred to in this Agreement, “the Company and/or related
persons” includes the Company, its parents, subsidiaries, affiliates and
divisions, any employee benefit plan or trust sponsored by the Company, its
parents, subsidiaries, affiliates and divisions, any fiduciaries or
administrative personnel involved with those employee benefit plans, the
respective successors and assigns of all the aforementioned individuals and
entities, and all of their past and present directors, officers,
representatives, shareholders, agents, employees, whether as individuals or in
their official capacity, and the respective heirs and personal representatives
of any of them.
 
(d)           This Agreement and your promise not to sue are binding on you,
your heirs, legal representatives and assigns.
 
(e)           You do not waive any rights to vested benefits under the Company’s
retirement plans or any rights under applicable Workers’ Compensation laws.
 
6.             Employee Review:  You acknowledge that you have read this
Agreement in its entirety, fully understand its meaning and are executing this
Agreement voluntarily and of your own free will with full knowledge of its
significance.
 
 
 

--------------------------------------------------------------------------------

 
Timothy L. Frank
Page 4 of 5

--------------------------------------------------------------------------------

 
7.             Non-disparagement:  You will not disparage, denigrate or defame
the Company and/or related persons, or any of their business products or
services.
 
8.             Liability Insurance and Indemnification:  You will continue to be
indemnified against personal liability to the extent that it involves actions
taken by you while actively employed by the Company and further taken in good
faith on behalf of the Company to the extent provided in the bylaws, benefit
programs, fiduciary liability insurance policies, and any other policy held by,
adopted, or sponsored by the Company covering former officers of the Company.
 
9.             Entire Agreement:  Unless otherwise stated herein, this Agreement
sets forth the entire agreement between the parties, and fully supersedes any
and all prior agreements or understandings between the parties pertaining to the
subject matter in this Agreement.  Prior agreements between the parties
concerning confidentiality, non-disclosure, non-competition and non-solicitation
will, however, remain in full force and effect to the extent that the agreements
protect confidentiality, prohibit specific disclosures, prohibit competition
and/or restrict solicitation of Company employees.
 
10.           No Solicitation of Company Employees:  You agree that for two
years following the effective date of this Agreement, you will not, directly or
indirectly, solicit any employee of the Company to leave their employment with
the Company nor will you otherwise participate in or assist any such
solicitation by any other person or entity.
 
11.           Confidential and Proprietary Information:  You agree that you will
not at any time, except as required by law, disclose to anyone any confidential
and proprietary information of the Company or utilize such confidential and
proprietary information for your own benefit or for the benefit of third
parties.  The term “confidential and proprietary information” as used in this
Agreement means (a) confidential and proprietary information of the Company,
including without limitation, information received from third parties under
confidential conditions, and (b) other technical, business or financial
information or trade secrets or proprietary information (including, but not
limited to, information relating to customers, pricing, costs, employees, legal
affairs, business plans, technology services, data and information, financial
matters and any other information of economic value to the Company that is not
in the public domain).
 
12.           Attorney-Client Privilege:  Nothing in this Agreement may be
construed as a waiver of attorney-client privilege by the Company.
 
13.           No Other Assurances:  You acknowledge that in deciding to sign
this Agreement you have not relied on any promises or commitments, whether
spoken or in writing, made to you by any Company representative, except for
those expressly stated in this Agreement.  This Agreement constitutes the entire
understanding and agreement between you and the Company, and replaces and
cancels all previous agreements and commitments, whether spoken or written, in
connection with the matters described.
 
14.           Binding Effect:  This Agreement will be binding on you and your
heirs, administrators, representatives, executors, successors and assigns, and
will inure to the benefit of their heirs, administrators, representatives,
executors, successors, and assigns.
 
15.           Governing Law and Jurisdiction; Waiver of Jury Trial:  This
Agreement will be governed by and enforced in accordance with the laws of the
State of Texas, without regard to its conflicts of law principles. Any action
arising out of or relating to this Agreement must be brought and prosecuted only
in Beaumont, Texas.  The Parties agree to waive any right they may have to a
jury trial in any action arising out of or relating to this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
Timothy L. Frank
Page 5 of 5

--------------------------------------------------------------------------------

 
16.           Modification in Writing:  This Agreement cannot be changed or
modified except by written agreement signed by both you and a Company authorized
representative.
 
17.           No Admission of Liability:  This Agreement does not constitute an
admission of any unlawful discriminatory acts or liability of any kind by the
Company and/or related persons, or anyone acting under their supervision or on
their behalf. This Agreement may not be used or introduced as evidence in any
legal proceeding, except to enforce its terms.
 
18.           Counterparts:  This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
will be an original, but all such counterparts will together constitute one and
the same instrument.  Each counterpart may consist of a number of copies hereof
each signed by less than all, but together signed by all of the parties hereto.
Photographic and fax copies of such signed counterparts may be used in lieu of
the originals of this Agreement for any purpose.
 


 
***************
 


I have read this AGREEMENT AND GENERAL RELEASE and I understand all of its
terms. I enter into and sign this AGREEMENT AND GENERAL RELEASE knowingly and
voluntarily, with full knowledge of what it means.
 



 
CONN’S, INC.
                           
By:
/s/ Theodore M. Wright
     
Theodore M. Wright,
     
Chairman of the Board
                           
/s/ Timothy L. Frank
   
Timothy L. Frank
   
Date:
February 27, 2011
 